ORDER .
TRAGER, District Judge.
Prior report: 169 F.R.D. 473.
On September 30, 1996, Magistrate Judge Levy issued a Memorandum and Order, granting in part and denying in part plaintiffs’ motion to amend the complaint. Plaintiffs were allowed to substitute executors for the two deceased plaintiffs and were allowed to relinquish their claim under the Martin Act. The motion was denied with respect to the remaining proposed amendments.
By letter dated October 23, 1996, pursuant to the direction of Judge Trager, plaintiffs submitted their objections to certain portions of Magistrate Levy’s Memorandum and Order. By letters dated October 28, 1996, October 30, 1996 and October 30, 1996, proposed additional defendants responded to plaintiffs’ letter, and by letter dated October 30, 1996, defendant Genser submitted his response.
After review of the Memorandum and Order and the letters submitted by the parties and proposed additional parties, and upon due consideration, it is hereby
ORDERED that Magistrate Levy’s Memorandum and Order dated September 30,1996 is affirmed in its entirety.
SO ORDERED.